51 F.3d 241
U.S. TAXPAYERS PARTY OF FLORIDA;  Howard Phillips;  A.W.Knight, Jr.;  Robert G. "Bud" Feather;  Al Clark;Ron Cole, Plaintiffs-Appellants,v.Jim SMITH, in his official capacity as Secretary of State ofthe State of Florida, Defendant-Appellee.
No. 93-2835.
United States Court of Appeals,Eleventh Circuit.
May 1, 1995.

Gary Sinawski, New York City, Jerry Traynham, Tallahassee, FL, for appellants.
George L. Waas, Atty. Gen. of Florida, Dept. of Legal Affairs, Tallahassee, FL, for appellee.
Appeal from the United States District Court for the Northern District of Florida (No. TCA 92-40253);  William Stafford, Judge.
Prior report:  871 F.Supp. 426.
Before EDMONDSON and CARNES, Circuit Judges, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
The district court's judgment in this case was entered without error of law and is AFFIRMED.